DETAILED ACTION

Status of Claims
•    The following is a first, non-final office action in response to the examiner initiated interview held 06/09/2022.
•    Claims 1-17 are currently pending. Claims 2, 5-9, 11, and 13-15 have been withdrawn. Claims 1, 3-4, 10, 12, and 16-17 have been examined.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-4, 10, 12, and 16-17, drawn to a method of communicating in an auction, classified in G06Q 30/08.
II. Claims 2, 11, and 15, drawn to a method of carrying out an auction, classified in G06Q 30/08.
III. Claims 5 and 7-8, drawn to a system for carrying out an auction, classified in G06Q 30/08.
IV. Claims 6 and 13-14, drawn to a system for carrying out an auction, classified in G06Q 30/08.
V. Claim 9, drawn to a system for carrying out an auction, classified in G06Q 30/08.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as receiving, by the web server, data for an auction request from a plurality of user terminals and transmitting response data corresponding thereto; and receiving, by the web server, eleventh data for a bid from a first user terminal and retransmitting twelfth data including all or part of the eleventh data to the auction server. In addition, subcombination I has separate utility, such as receiving, by the messenger server, login request signals from a plurality of user terminals through the WebSocket communication; transmitting and receiving basic data for an online auction to and from each of the user terminals; and receiving, by the auction server, first data for a bid from a first user terminal. See MPEP § 806.05(d).

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as checking the fourth data to terminate an auction; and wherein the auction database is configured to store data according to progress of the auction. In addition, subcombination I has separate utility, such as terminating the auction by the auction server. See MPEP § 806.05(d). 

Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as checking the fourth data to terminate an auction; wherein the web server is configured to receive requests for a bid from a plurality of user terminals based on Hypertext Transfer Protocol (http) or Hypertext Transfer Protocol over Secure Socket Layer (https) and transmit response data including basic data for an online auction to the user terminals; and wherein the auction database is configured to store data according to progress of the auction. In addition, subcombination I has separate utility, such as receiving, by the messenger server, login request signals from a plurality of user terminals through the WebSocket communication, maintaining a connection between each of the user terminals and the messenger server; and terminating the auction by the auction server. See MPEP § 806.05(d). 

Inventions I and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as checking the fourth data to terminate an auction; wherein the auction database is configured to store data according to progress of the auction, and wherein the messenger server transmits and receives data to and from the user terminals through the WebSocket communication only when the auction system receives a login request from the user terminals or a terminal presumed to be a terminal of a specific user is connected to the online auction system. In addition, subcombination I has separate utility, such as receiving, by the messenger server, login request signals from a plurality of user terminals through the WebSocket communication; and terminating the auction by the auction server. See MPEP § 806.05(d). 

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as wherein the messenger server is configured to perform, through the WebSocket communication, operations of: receiving login request signals from a plurality of user terminals; receive first data for a bid from a first user terminal and store the data in the auction database; checking the fourth data to terminate an auction; and wherein the auction database is configured to store data according to progress of the auction. In addition, subcombination II has separate utility, such as receiving, by the web server, data for an auction request from a plurality of user terminals and transmitting response data corresponding thereto; and receiving, by the web server, eleventh data for a bid from a first user terminal and retransmitting twelfth data including all or part of the eleventh data to the auction server. See MPEP § 806.05(d). 

Inventions II and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as checking the fourth data to terminate an auction; wherein the web server is configured to receive requests for a bid from a plurality of user terminals based on Hypertext Transfer Protocol (http) or Hypertext Transfer Protocol over Secure Socket Layer (https) and transmit response data including basic data for an online auction to the user terminals; and wherein the auction database is configured to store data according to progress of the auction. In addition, subcombination II has separate utility, such as receiving, by the web server, data for an auction request from a plurality of user terminals and transmitting response data corresponding thereto; and receiving, by the web server, eleventh data for a bid from a first user terminal and retransmitting twelfth data including all or part of the eleventh data to the auction server. See MPEP § 806.05(d). 

Inventions II and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as checking the fourth data to terminate an auction; wherein the auction database is configured to store data according to progress of the auction, and wherein the messenger server transmits and receives data to and from the user terminals through the WebSocket communication only when the auction system receives a login request from the user terminals or a terminal presumed to be a terminal of a specific user is connected to the online auction system. In addition, subcombination II has separate utility, such as receiving, by the web server, data for an auction request from a plurality of user terminals and transmitting response data corresponding thereto; and receiving, by the web server, eleventh data for a bid from a first user terminal and retransmitting twelfth data including all or part of the eleventh data to the auction server. See MPEP § 806.05(d). 

Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as wherein the web server is configured to receive requests for a bid from a plurality of user terminals based on Hypertext Transfer Protocol (http) or Hypertext Transfer Protocol over Secure Socket Layer (https) and transmit response data including basic data for an online auction to the user terminals. In addition, subcombination III has separate utility, such as wherein the messenger server is configured to perform, through the WebSocket communication, operations of: receiving login request signals from a plurality of user terminals. See MPEP § 806.05(d). 

Inventions III and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as wherein the messenger server transmits and receives data to and from the user terminals through the WebSocket communication only when the auction system receives a login request from the user terminals or a terminal presumed to be a terminal of a specific user is connected to the online auction system. In addition, subcombination III has separate utility, such as wherein the messenger server is configured to perform, through the WebSocket communication, operations of: receiving login request signals from a plurality of user terminals and maintaining a connection between each of the user terminals and the messenger server. See MPEP § 806.05(d). 

Inventions IV and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as wherein the messenger server transmits and receives data to and from the user terminals through the WebSocket communication only when the auction system receives a login request from the user terminals or a terminal presumed to be a terminal of a specific user is connected to the online auction system. In addition, subcombination IV has separate utility, such as wherein the web server is configured to receive requests for a bid from a plurality of user terminals based on Hypertext Transfer Protocol (http) or Hypertext Transfer Protocol over Secure Socket Layer (https) and transmit response data including basic data for an online auction to the user terminals. See MPEP § 806.05(d). 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have a separate status in the art when classifiable together;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Agent Hyun Yong Lee on 06/09/2022 a provisional election was made without traverse to prosecute invention I, claims 1, 3-4, 10, 12, and 16-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 5-9, 11, and 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
	Information Disclosure Statement received 11/20/2019 has been reviewed and considered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. KR10-2017-0067772, filed on 05/31/2017 has been received.
The examiner acknowledges that the instant application is a national stage entry of  PCT/KR2018/006039, filed 05/28/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 3 and 16, this claim recites the limitation “when the auction server receives data for a bid from a second user terminal, the automatic bidding server transmits the data for the bid to the auction server.” Lines 24-25 of claim 3. This limitation is unclear. The limitation recites a prerequisite of “when the auction server receives data for a bid from a second user terminal,” and then goes on to recite “the automatic bidding server transmits the data for the bid to the auction server.” It is unclear why or how the automatic bidding server would transmit the data to the auction server, if the auction server was necessarily already in possession of that data. Why would data be transmitted to the auction server only when the auction server is already in possession of the data? The examiner interprets this limitation to read “when the automatic bidding server receives data for a bid from a second user terminal, the automatic bidding server transmits the data for the bid to the auction server.”
Dependent claim 12 inherits the deficiencies of claim 3, and is thus rejected for at least the same rationale.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 10 and 16-17 recites a computer program included in a recording medium for executing the operations. The specification does not set forth what constitutes a computer program included in a recording medium for executing the operations (see e.g. spec [88]), and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2. Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101. Please refer to MPEP 2111.01 and the USPTO's “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010.
Applicant is advised that amending the claims to recite a "non-transitory" computer readable medium shall overcome the noted rejection.

Claims 1, 3-4, 10, 12, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 3-4, and 12 are directed to a process. Therefore, claims 1, 3-4, and 12 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES, regarding claims 1, 3-4, and 12).
EXAMINER NOTE: as noted above, claims 10 and 16-17 have been interpreted as not being directed to a statutory category. The following rejection has been provided as if claims 10 and 16-17 have been interpreted as being properly directed to a statutory category.

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving, by the messenger, requests from a plurality of users through the communication, maintaining a connection between each of the users and the messenger, and sending and receiving basic data for an online auction to and from each of the users; 
receiving, by the auction component, first data for a bid from a first user and storing the first data in the auction storage; 
sending, by the auction component, second data including all or part of the first data to the messenger; 
sending, by the messenger, third data including all or part of the second data to the users through the communication; 
sending, by the time component, fourth data for an auction termination request to the auction component at a preset time; 
sending, by the auction component, fifth data including all or part of the fourth data to the messenger; 
sending, by the messenger, sixth data for terminating the auction to the users through the communication; and
 terminating the auction by the auction component.
Independent claim 3 recites similar limitations to those recited in claim 1 and additionally recites the following limitation believed to be abstract: 
when the automatic bidding component receives data for a bid from a second user, the automatic bidding component transmits the data for the bid to the auction component according to a set value included in a range of the twenty-first data.
Independent claim 17 recites similar limitations to those recited in claim 1 and additionally recites the following limitation believed to be abstract: 
when the auction component receives data for a bid from a user within a preset auction termination preparation time, extending, by the auction component, the auction termination time by a first time; and 
sending, by the auction component, data about the auction termination time extended by a second time to the time component, wherein the first time is longer than the second time.
 The above limitations recite the concept of carrying out an auction.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims recite steps of carrying out an auction. Applicant’s specification, see at least [9], details how the bids are received from users in an auction. Therefore, the claims are directed to sales activities and behaviors. Independent claim 10 recites similar limitations as claim 1 and independent claim 16 recites similar limitations as claim 3 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 3, 10, and 16-17 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 3, 10, and 16-17 recite additional elements, such as an online auction, WebSocket communication, a messenger server, an auction server, a time server, an auction database, login request signals, user terminals, transmitting data, and an automatic bidding server. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 3, 10, and 16-17 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 3, 10, and 16-17 merely recite a commonplace business method (i.e., carrying out an auction) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 3, 10, and 16-17 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 3, 10, and 16-17 specifying that the abstract idea of carrying out an auction is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 3, 10, and 16-17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 3, 10, and 16-17 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 3, 10, and 16-17 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 3, 10, and 16-17, these claims recite additional elements, such as an online auction, WebSocket communication, a messenger server, an auction server, a time server, an auction database, login request signals, user terminals, transmitting data, and an automatic bidding server. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 3, 10, and 16-17 are manual processes, e.g., receiving information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 10, and 16 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 3, 10, and 16-17 specifying that the abstract idea of carrying out an auction is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 3, 10, and 16-17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 3, 10, and 16-17 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 4 and 12, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 4 and 12 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 4 and 12 fail to identify additional elements and as such, are not indicative of integration into a practical application.  As such, under Step 2A, dependent claims 4 and 12 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 3, 10, and 16-17, dependent claims 4 and 12, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., carrying out an auction) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1, 3-4, 10, 12, and 16-17 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ananta et al. (US 20120123892 A1), hereinafter Ananta, in view of Jain et al. (US 20180012293 A1), hereinafter Jain.

In regards to claim 1, Ananta discloses an online auction method using WebSocket communication and including a messenger server, an auction server, a time server, and an auction database containing data about an auction start price, an auction termination time, and an auction, the method comprising (Ananta: [0012]; [0041]; [0023]; [0021] and Fig. 1):
receiving, by the messenger server, login request signals from a plurality of user terminals through the WebSocket communication, maintaining a connection between each of the user terminals and the messenger server, and transmitting and receiving basic data for an online auction to and from each of the user terminals (Ananta: [0029] – “subscription module 204 receives the subscription to an auction from a client machine, registers the client machine, and establishes the connection to the client machine. The connection includes electronic communication between the client machine and the bidding system 200. The registration and the established connection may be implemented according to…WebSockets.RTM”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”; [0040] – “The connection persists to provide a stateful conversation between the client machine 112 and the bidding system 200 until at least the end of the auction”; [0012-0013] – “One or more users (e.g., the potential buyers) participate in the auction…users may access the auction on a client machine”; [0014] – “a connection between an auction server and a client machine…to allow the user to receive the most recent bids and to submit bids in real-time”; examiner note: the subscription is interpreted to be the login request and the web/API servers are interpreted to be the messenger server (Fig. 1 illustrates that the clients access bidding system 220 through these servers));
receiving, by the auction server, first data for a bid from a first user terminal and storing the first data in the auction database (Ananta: [0044] – “the user may generate a new event, such as a higher bid to outbid the other users”; [0014] – “The user, using the client machine, may submit a bid or a subsequent bid for the item to the server”; [0029] – “the bidding system 200 residing on the application server 118” [0052] – “a centralized or distributed database…store the one or more sets of instructions…that cause the machine to perform any one or more of the methodologies”; see also [0018]);
transmitting, by the auction server, second data including all or part of the first data to the messenger server (Ananta: [0031] – “The event filter 206 is active while a connection is active between the bidding system 200 and the client machine. The event filter 206 manages events received from other clients and determines which events to push to the user via the connection. The filtered events may comprise notifications generated based on bids in the selected auction. In some instances, all bids except the highest submitted bid are filtered from the user”; [0042] – “the filtered event is pushed to the client machine 112”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”; see also [0042]; examiner note: when the user’s bid is higher to outbid other users, the user’s high bid is the filtered highest submitted bid; the information communicated to the user means it was transmitted to the API/web server (see Fig. 1));
transmitting, by the messenger server, third data including all or part of the second data to the user terminals through the Web Socket communication (Ananta: [0042] – “In an operation 320, the filtered event is pushed to the client machine 112 via the connection. The filtered event may be a current high bid in the auction”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”);
transmitting, by the time server, fourth data for an auction termination request to the auction server (Ananta: [0012] – “The auction is based on a listing of the one or more items posted by the seller…The auction has a defined end time established when the listing is submitted”;  [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”; examiner note: the API/web server are interpreted to be the time server); and
transmitting, by the auction server, fifth data including all or part of the fourth data to the messenger server (King: [0014] – “a server may transmit a notification to a client machine that the auction is about to end. In one example embodiment, the notification is sent ten minutes before the auction officially ends”; [0023-0024] – “bidding system 200 comprises a notification module 202…notification module 202 is configured to receive or access a selection of an auction from a user and to send a notification to the user when the end of the auction is imminent”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”;  examiner note: the clients access the bidding system through the API/web server so the notification to the client means it was transmitted to the API/web server).
transmitting, by the messenger server, sixth data for terminating the auction to the user terminals through the WebSocket communication (Ananta: [0030] – “The subscription module 204 may terminate the connection when the auction ends”; [0014] – “a connection between an auction server”; see also [0051]; [0047] and Fig. 6); and
terminating the auction by the auction server (Ananta: [0030] – “The subscription module 204 may terminate the connection when the auction ends”).
Ananta further discloses data transmissions at a pre-set time (Ananta: [0014]), yet Ananta does not explicitly disclose that the data for the auction termination request is transmitted at a preset time.
However, Jain teaches a similar auction method (Jain: [abstract]), including 
that the data for the auction termination request is transmitted at a preset time (Jain: [0048] and Fig. 6B – “a termination process involving an expiry of a timer…At operation 650, the action engine 240 receives notification of the termination event as a notification of a timer expiration. For example, the auction may be set to expire or end in 24 hours”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the equipment features of Jain in the method of Ananta because Ananta already discloses a pre-set end time and Jain is merely demonstrating that the termination request may be transmitted at a pre-set time. Additionally, it would have been obvious to have included the data for the auction termination request is transmitted at a preset time as taught by Jain because termination requests are well known and the use of it in an auction setting would have allowed improved timing in auctions where timing of user actions are of paramount importance (Jain: [0002-0003]; [0016]).

In regards to claim 3, Ananta discloses online auction method using WebSocket communication and including a messenger server, an auction server, a time server, an automatic bidding server, and an auction database containing data about an auction start price and an auction termination time, the method comprising (Ananta: [0012]; [0041]; [0023]; [0021] and Fig. 1):
receiving, by the messenger server, login request signals from a plurality of user terminals through the WebSocket communication, maintaining a connection between each of the user terminals and the messenger server, and transmitting and receiving basic data for an online auction to and from each of the user terminals (Ananta: [0029] – “subscription module 204 receives the subscription to an auction from a client machine, registers the client machine, and establishes the connection to the client machine. The connection includes electronic communication between the client machine and the bidding system 200. The registration and the established connection may be implemented according to…WebSockets.RTM”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”; [0040] – “The connection persists to provide a stateful conversation between the client machine 112 and the bidding system 200 until at least the end of the auction”; [0012-0013] – “One or more users (e.g., the potential buyers) participate in the auction…users may access the auction on a client machine”; [0014] – “a connection between an auction server and a client machine…to allow the user to receive the most recent bids and to submit bids in real-time”; examiner note: the subscription is interpreted to be the login request and the web/API servers are interpreted to be the messenger server (Fig. 1 illustrates that the clients access bidding system 220 through these servers));
receiving, by the automatic bidding server, twenty-first data for automatic bidding from a first user terminal and storing the data in the auction database (Ananta: [0044] – “the user may generate a new event, such as a higher bid to outbid the other users”; [0014] – “The user, using the client machine, may submit a bid or a subsequent bid for the item to the server”; [0052] – “a centralized or distributed database…store the one or more sets of instructions…that cause the machine to perform any one or more of the methodologies”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”; see also [0018]; examiner note: the API/web server are interpreted to be the automatic bidding server);
receiving, by the auction server, twenty-second data including part of the twenty-first data for a bid from the automatic bidding server and storing the same in the auction database (Ananta: [0044] – “the user may generate a new event, such as a higher bid to outbid the other users”; [0014] – “The user, using the client machine, may submit a bid or a subsequent bid for the item to the server”; [0029] – “the bidding system 200 residing on the application server 118” [0052] – “a centralized or distributed database…store the one or more sets of instructions…that cause the machine to perform any one or more of the methodologies”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”; see also [0018]; examiner note: the auction server receives client communications through the API/web server as illustrated in Fig. 1);
transmitting, by the auction server, twenty-third data including all or part of the twenty- second data to the messenger server (Ananta: [0031] – “The event filter 206 is active while a connection is active between the bidding system 200 and the client machine. The event filter 206 manages events received from other clients and determines which events to push to the user via the connection. The filtered events may comprise notifications generated based on bids in the selected auction. In some instances, all bids except the highest submitted bid are filtered from the user”; [0042] – “the filtered event is pushed to the client machine 112”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”; see also [0042]; examiner note: when the user’s bid is higher to outbid other users, the user’s high bid is the filtered highest submitted bid; the information communicated to the user means it was transmitted to the API/web server (see Fig. 1));
transmitting, by the messenger server, twenty-fourth data including all or part of the twenty-third data to the user terminals through the WebSocket communication (Ananta: [0042] – “In an operation 320, the filtered event is pushed to the client machine 112 via the connection. The filtered event may be a current high bid in the auction”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”);
transmitting, by the time server, twenty-fifth data for an auction termination request to the auction server (Ananta: [0012] – “The auction is based on a listing of the one or more items posted by the seller…The auction has a defined end time established when the listing is submitted”;  [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”; examiner note: the API/web server are interpreted to be the time server); and
transmitting, by the auction server, twenty-sixth data including all or part of the twenty- fifth data to the messenger server at a preset time (King: [0014] – “a server may transmit a notification to a client machine that the auction is about to end. In one example embodiment, the notification is sent ten minutes before the auction officially ends”; [0023-0024] – “bidding system 200 comprises a notification module 202…notification module 202 is configured to receive or access a selection of an auction from a user and to send a notification to the user when the end of the auction is imminent”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”;  examiner note: the clients access the bidding system through the API/web server so the notification to the client means it was transmitted to the API/web server).
transmitting, by the messenger server, twenty-seventh data for termination of an auction to the user terminals through the WebSocket communication (Ananta: [0030] – “The subscription module 204 may terminate the connection when the auction ends”; [0014] – “a connection between an auction server”; see also [0051]; [0047] and Fig. 6); and
terminating the auction by the auction server (Ananta: [0030] – “The subscription module 204 may terminate the connection when the auction ends”),
wherein, when the automatic bidding server receives data for a bid from a second user terminal, the automatic bidding server transmits the data for the bid to the auction server according to a set value included in a range of the twenty-first data (Ananta: [0047] and Fig. 6 – “user interface 600 includes…a current bid 606, and an updated minimum bid 608. The pushed event interface further comprises a form element 610 to allow the user to submit a new bid”); see also [0021] and Fig. 1; examiner note: the current bid is a set value included in a range of the twenty first data; and Fig. 6 displays that the bid must be at least a certain amount above the current bid so therefore any bid transmitted is transmitted according to the set value).
Ananta further discloses data transmissions at a pre-set time (Ananta: [0014]), yet Ananta does not explicitly disclose that the data for the auction termination request is transmitted at a preset time.
However, Jain teaches a similar auction method (Jain: [abstract]), including 
that the data for the auction termination request is transmitted at a preset time (Jain: [0048] and Fig. 6B – “a termination process involving an expiry of a timer…At operation 650, the action engine 240 receives notification of the termination event as a notification of a timer expiration. For example, the auction may be set to expire or end in 24 hours”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the equipment features of Jain in the method of Ananta because Ananta already discloses a pre-set end time and Jain is merely demonstrating that the termination request may be transmitted at a pre-set time. Additionally, it would have been obvious to have included the data for the auction termination request is transmitted at a preset time as taught by Jain because termination requests are well known and the use of it in an auction setting would have allowed improved timing in auctions where timing of user actions are of paramount importance (Jain: [0002-0003]; [0016]).

In regards to claim 10, claim 10 is directed to a medium. Claim 10 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Ananta/Jain teaches the limitations of claim 1 as noted above. Ananta further discloses a computer program included in a recording medium for executing operations (Ananta: [0050]). Claim 10 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 16, claim 16 is directed to a medium. Claim 16 recites limitations that are substantially parallel in nature to those addressed above for claim 3 which is directed towards a method. The combined method of Ananta/Jain teaches the limitations of claim 3 as noted above. Ananta further discloses a computer program included in a recording medium for executing operations (Ananta: [0050]). Claim 16 is therefore rejected for the reasons set forth above in claim 3 and in this paragraph.

Claims 4, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ananta, in view of Jain, in view of Holden et al. (US 20010032175 A1), hereinafter Holden.

In regards to claim 4, Ananta/Jain teaches the system of method of claim 1. Ananta further discloses the auction server (Ananta: [0029] – “the bidding system 200 residing on the application server 118”) and transmitting, by the auction server, data about the auction termination to the time server (King: [0014] – “a server may transmit a notification to a client machine that the auction is about to end. In one example embodiment, the notification is sent ten minutes before the auction officially ends”; [0023-0024] – “bidding system 200 comprises a notification module 202…notification module 202 is configured to receive or access a selection of an auction from a user and to send a notification to the user when the end of the auction is imminent”; [0021] and Fig. 1 – “web client 106 accesses the various marketplace 120…applications 122 via the…web server 116…via the programmatic interface provided by the API server 114”;  examiner note: the API/web server are interpreted to be the time server),
yet Ananta does not explicitly disclose when the auction server receives data for a bid from a user terminal within a preset auction termination preparation time, extending, by the auction server, the auction termination time by a first time; and data about the auction termination time extended by a second time, wherein the first time is longer than the second time.
King further discloses when the auction server receives data for a bid from a user terminal within a preset auction termination preparation time, extending, by the auction server, the auction termination time by a first time (Holden: [0083] – “an automatic extend (‘auto extend’) feature is available in block 709. This feature is enabled during the scheduling phase of the auction, but is not acted upon until the scheduled end time. If bidders make bids very close to the end of the auction, the auction is automatically extended by a predetermined amount of time”); and
data about the auction termination time extended by a second time, wherein the first time is longer than the second time (Holden: [0069] – “auctions may be setup for automatic time extension to handle the possibility that bidding will continue in the final minutes of the auction. If this feature is enabled, the exact extension behavior will be explained in the auction invitation email message. The auction will continue to extend until bidding activity subsides and the auction closes”; examiner note: an initial extension is interpreted to be the second time, and the first time is the total extension, including multiple subsequent extensions).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the time extension of Holden in the method of Ananta because Ananta already discloses a time constrained event and Holden is merely demonstrating that the time may be extended. Additionally, it would have been obvious to have included when the auction server receives data for a bid from a user terminal within a preset auction termination preparation time, extending, by the auction server, the auction termination time by a first time; and data about the auction termination time extended by a second time, wherein the first time is longer than the second time as taught by Holden because time extensions are well known and the use of it in an auction setting would have thwarted "snipers", or users who initiate a winning bid moments before end time (Holden: [0069]).

In regards to claim 12, all the limitations in method claim 12 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.  

In regards to claim 17, claim 17 is directed to a medium. Claim 17 recites limitations that are substantially parallel in nature to those addressed above for claim 4 which is directed towards a method. The combined method of Ananta/Jain/Holden teaches the limitations of claim 4 as noted above. Ananta further discloses a computer program included in a recording medium for executing operations (Ananta: [0050]). Claim 17 is therefore rejected for the reasons set forth above in claim 4 and in this paragraph.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parreira (US 20120317474 A1) teaches an auction method for real-time bidding. The method may implement a websocket for allowing transmission and receiving of bids.
NPL Reference U teaches using a websocket for live auctions. An online auction communication is implemented using a websocket. The websocket provides greater responsiveness. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA MAE MITROS/Examiner, Art Unit 3625    

/ALLISON G WOOD/Primary Examiner, Art Unit 3625